internal_revenue_service number release date index number --------------------- -------------------------- -------------------------------- ---------------------- -------------- --------------------------------- legend department of the treasury washington dc person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc fip b02 plr-139827-07 date date taxpayer ---------------------------------------------------------------------- ----------------------------------- subsidiary ------------------------------------------- a b month c d e f g h year i j ----- -- -------------------- -- ------ -------- ----- ---- ---- ------- ---- ---- plr-139827-07 dear -------------- this is in reply to a letter dated date and subsequent submissions requesting rulings on behalf of taxpayer you requested rulings that certain payments received from occupants of temporary housing as described below qualify as rents_from_real_property within the meaning of sec_856 of the internal_revenue_code and that taxpayer may provide housekeeping functions and other noncustomary services at its temporary housing facilities though a taxable_reit_subsidiary trs of taxpayer facts taxpayer is a domestic_corporation that intends to elect to be treated as a real_estate_investment_trust reit under part ii of subchapter_m of the code taxpayer or an affiliated entity owns all of the outstanding beneficial_ownership interests of subsidiary subsidiary is a domestic_corporation that owns a large portfolio of temporary housing facilities the properties effective upon taxpayer’s reit election subsidiary will become a qualified_reit_subsidiary of taxpayer taxpayer currently owns a properties b of which were acquired in month taxpayer leases the properties to one or more third party lessees who in turn lease the temporary housing to individual occupants taxpayer intends to terminate the leases with the third party lessees and lease temporary housing at the properties directly to occupants the properties provide temporary housing to individual occupants for lease periods lasting at least c days each occupant is required to execute an agreement that entitles the occupant to use a room for a c day period an occupant that desires to stay longer than c days must renew the room agreement for each successive c day period occupants may sometimes be allowed to stay beyond the initial c day period on a day- to-day basis taxpayer represents that it currently does not allow occupants to enter into a room agreement for periods longer than c days for a number of business reasons including but not limited to the need to i standardize taxpayer’s business practice throughout its portfolio ii reduce taxpayer’s financial exposure to occupants who fail to pay at the end of their term and iii to provide taxpayer an opportunity to verify the identity of occupants at the beginning and end of each lease period taxpayer also does not allow daily rentals taxpayer further represents that except for the properties acquired in month the average length of stay during year for each of the properties ranged from d days to e days of the total properties owned in year f each had an average length of stay in excess of g days plr-139827-07 the room agreement provides that occupants must pay a damage deposit that will be refunded only if i taxpayer is given twenty-four hours written notice ii the room is left in clean rentable condition and iii the keys are returned and the room vacated by p m on the last day of the rental period taxpayer charges occupants a fee for a lost key or to have the door to a room opened the room agreement also provides that the taxpayer has a lien on the personal_property of an occupant brought onto a property to secure the performance of all of the occupant’s obligations under the room agreement each property is staffed by a few full-time or part-time employees who function as general manager cleaning staff property maintenance desk clerk and security guard presently at the end of the c day period of each rental agreement the third party lessee provides some interior room cleaning services including a change_of bed linens and inspection of the facilities taxpayer intends that any noncustomary services including housekeeping functions that may be provided to occupants will be provided by either an independent_contractor from whom taxpayer does not derive any income or by a trs within the meaning of sec_856 taxpayer represents that amenities provided at the properties including kitchenettes internet access swimming pools local phone service for a separate fee cable tv and self-service coin operated laundry are customarily furnished in connection with the rental of housing units similar to the properties occupants are provided a small set of inexpensive towels at the beginning of the initial c day rental occupants are not required to return the towels nor are the towels cleaned or replaced during any extension of the lease except for vending machines operated by third parties no food or beverage service is provided law and analysis to qualify as a reit an entity must derive at least percent of its gross_income from sources listed in sec_856 and at least percent of its gross_income from sources listed in sec_856 rents_from_real_property are among the sources listed in both of those sections sec_856 defines rents_from_real_property to include rents from interests_in_real_property charges for services customarily rendered in connection with the rental of real_property and rent attributable to certain leased personal_property however sec_856 excludes impermissible_tenant_service_income from the definition of rents_from_real_property sec_1_856-4 of the income_tax regulations provides that rents_from_real_property means generally the gross amounts received for_the_use_of or the right to use real_property of the reit sec_856 defines impermissible_tenant_service_income to include with respect to any real or personal_property any amount received or accrued directly or indirectly by a reit for services furnished or rendered by the reit to tenants of the property sec_856 provides that if impermissible_tenant_service_income plr-139827-07 from a property for any_tax year exceed sec_1 percent of all amounts received or accrued directly or indirectly by the reit during the tax_year from the property the impermissible_tenant_service_income from the property shall include all amounts received or accrued from the property for the tax_year sec_856 provides that services furnished or rendered through a trs or an independent_contractor from whom the reit does not derive or receive any income are not treated as furnished rendered or provided by the reit for purposes of sec_856 sec_1_856-3 provides that real_property includes land or improvements thereon such as buildings or other inherently permanent structures thereon including items which are structural_components of such buildings or structures local law definitions will not be controlling for purposes of determining the meaning of real_property for purposes of sec_856 and the regulations thereunder under this regulation real_property includes for example the wiring in a building plumbing systems central heating or central air-conditioning machinery pipes or ducts elevators or escalators installed in a building or other items which are structural_components of a building or other permanent structure the term does not include assets accessory to the operation of a business such as machinery printing press transportation equipment which is not a structural_component of the building office equipment refrigerators individual air-conditioning units grocery counters furnishings of a motel hotel or office building etc even though such items may be termed fixtures under local law sec_856 provides that a reit and a corporation other than a reit may jointly elect to treat such corporation as a trs to be eligible for treatment as a trs sec_856 provides that the reit must directly or indirectly own stock in the corporation and the reit and the corporation must jointly elect such treatment the election is irrevocable once made unless both the reit and the subsidiary consent to its revocation in addition the election and the revocation may be made without the consent of the secretary sec_856 provides that any corporation in which a trs owns directly or indirectly more than percent of the total voting power or value of the outstanding securities shall be treated as a trs sec_856 provides that a trs cannot directly or indirectly operate or manage a lodging_facility or a health_care_facility lodging_facility is defined in sec_856 as a l hotel ll motel or lll other establishment more than one-half of the dwelling units in which are used_on_a_transient_basis the term transient is not defined in sec_856 or the regulations thereunder however for other purposes of the code a renter has generally been treated as transient if the rental period is less than days see sec_1 h ii which concerned definitions under old sec_48 for purposes of the investment_credit under former sec_38 shirley v commissioner t c memo plr-139827-07 whether an arrangement is a lease that produces rents_from_real_property for purposes of sec_856 or a license or other contract right associated with lodging is determined by examining the substance of the arrangement in its entirety the form or the name given to the arrangement is not controlling for federal_income_tax purposes see revrul_68_590 1968_2_cb_66 revrul_69_69 1969_1_cb_159 holds that income from an exempt organization’s leasing of studio apartments and the operation of a dining hall for tenants does not qualify as rents within the meaning of sec_1_512_b_-1 because substantial services were rendered to the tenants in addition to the dining services the exempt_organization provided maid services like that provided to occupants of rooms in hotels although this ruling does not involve rentals by a reit it is instructive in determining whether payments are rents_from_real_property or income from lodging in this case h percent of the properties each have an average length of stay in excess of e days and i percent of the properties each have an average length of stay in excess of j days taxpayer represents that the amenities provided at the properties are customarily furnished in connection with the rental of housing units similar to the properties the services provided at the end of each c day period under the rental agreement are minimal and provide taxpayer with a means for inspecting the premises those services do not rise to the level generally associated with lodging_facilities based upon the information submitted and representations made to the extent that the average length of stay at a property exceeds j days we conclude that the payments received by taxpayer for the use and occupancy of rooms at the property will qualify as rents_from_real_property under sec_856 therefore taxpayer may provide housekeeping functions and other noncustomary services at those properties through its trs except as specifically ruled upon above no opinion is expressed concerning any federal_income_tax consequences relating to the facts herein under any other provision of the code including whether use of the properties is considered transient for purposes of either sec_42 or sec_142 of the code also we do not rule whether taxpayer otherwise qualifies as a reit under part ii of subchapter_m of chapter of the code plr-139827-07 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely yours david b silber david b silber chief branch office of associate chief_counsel financial institutions products
